Citation Nr: 1015055	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  07-17 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, secondary to service-connected pes planus.

2.  Entitlement to service connection for right hip 
disability, secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1956 to 
December 1959.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an August 2004 
rating decision of the VA Regional Office (RO) in St. 
Petersburg, Florida.  In April 2009, the Board remanded the 
claims for additional development.  

The Veteran was afforded a personal hearing at the RO in July 
2006, and in March 2009 before the undersigned Veteran's Law 
Judge sitting at St. Petersburg, Florida. The transcripts are 
of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a right hip disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDING OF FACT

The Veteran does not have a low back disorder that was caused 
or aggravated by his service, or by a service-connected 
disability.  




CONCLUSION OF LAW

A low back disorder was not caused or aggravated by the 
Veteran's service, or by a service-connected disability.  38 
U.S.C.A. §§ 1131, 1112, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009); 
Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that service connection is warranted for 
a low back disorder, secondary to service-connected 
disability.  Specifically, he argues that he has a low back 
disorder that was caused or aggravated by his service-
connected pes planus.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d). Service 
connection may also be granted for arthritis, when manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 
3.310.  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2009).  

This claim was denied by the RO in August 2004, and the 
Veteran has appealed.  Effective October 10, 2006, VA amended 
38 C.F.R. § 3.310 to implement the Veterans Claims Court's 
decision in Allen v. Principi, 7 Vet. App. 439 (1995), which 
addressed the subject of the granting of service connection 
for the aggravation of a nonservice-connected condition by a 
service-connected condition.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The new version of the regulation provides 
that VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  

The Board finds no prejudice to the Veteran in evaluating the 
secondary service connection aspects of the claim under 
either the old or new criteria, which came in effect in 
October 2006 to address the Allen decision. The Board has 
reviewed this case under both Allen and the old and new 
criteria.  See generally, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).  

Service connection is currently in effect for pes planus with 
plantar callosities and varus, and cystic acne.  

The Veteran's service treatment records do not show any 
relevant treatment.  The Veteran's separation examination 
report, dated in December 1959, shows that his spine was 
clinically evaluated as normal.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1962 and 2008.  This 
evidence includes a November 1975 VA hospital report which 
shows that the Veteran sought treatment for complaints of 
upper back pain, and occasional low back pain.  He reported 
that his pain began after being involved in a motor vehicle 
accident (MVA) in May 1973, that he had been hospitalized at 
a VA hospital at which time he was told that he had damaged 
three discs (no such reports are of record).  X-rays from 
February 1975 were WNL (within normal limits).  The relevant 
diagnosis was chronic back and neck pain.  

The next relevant medical evidence is dated about 11 years 
later.  Specifically, VA reports, covering treatment provided 
between May and July of 1986, show that the Veteran 
complained of symptoms that included back pain, and he 
reported a history of an MVA in 1976, and an old lumbar 
fracture.  A June 1986 X-ray report for the lumbar spine 
contains a conclusion of "No evidence of significant 
abnormality."  

A VA X-ray report for the lumbar spine, dated in April 1991, 
notes minimal spondylotic changes.  A March 1998 VA X-ray 
report for the lumbar spine notes minor degenerative change 
at L4-5.  In addition, an April 2000 VA progress note 
indicates that there was DJD (degenerative joint disease) of 
the lumbar spine.   

A VA examination report, dated in August 2004, indicates that 
the Veteran asserted that his bilateral flat feet had 
increased his back and hip symptoms.  The examiner 
essentially stated that he could not provide an etiological 
opinion, as there was no evidence in the literature on this 
issue, and that an opinion would require resort to 
speculation.  

A VA examination report, dated in August 2009, indicates that 
the Veteran asserted that he had a low back disorder that was 
related to his pes planus.  The report shows that the Veteran 
denied a history of an inservice back injury, and that he 
reported a ten-year history of back pain.  An associated X-
ray report for the lumbar spine contains an impression noting 
disc space narrowing at L4-5 and L5-S1, and mild degenerative 
changes throughout the lumbar spine.  The examiner stated 
that the Veteran's low back DJD has been a gradual process 
and that it bears no relationship to his very well-treated 
flat feet with casted orthotics, which have successfully 
corrected his pronation so that the wear on both of his shoes 
is correctly along the lateral edge.  The examiner stated 
that his DJD of the spine is therefore less likely as not 
caused by or related to his bilateral flat feet.  

The Board finds that the claim must be denied.  With regard 
to the possibility of service connection on a direct or 
presumptive basis, the earliest evidence of any relevant 
treatment shows that the Veteran was treated for "chronic 
back pain" in 1975, which is about 15 years following 
separation from service.  However, and in addition, VA 
generally does not grant service connection for symptoms 
which have not been associated with trauma or a disease 
process.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  In this case, the earliest 
medical evidence of a diagnosed lumbar spine condition is 
dated no earlier than 1991.  This is a period of 
approximately 31 years following separation from service.  
These lengthy periods without treatment are evidence that 
there has not been a continuity of symptomatology, and they 
weigh heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330, (Fed. Cir. 2000).  Furthermore, there is no 
competent evidence showing that the Veteran has a low back 
disorder that was caused or aggravated by his service, nor is 
there any competent evidence to show that the Veteran had 
lumbar spine arthritis that was manifested to a compensable 
degree within one year of separation from service.  See 38 
C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim on a 
direct and presumptive basis, and that the claim must be 
denied. 

However, it appears that the Veteran's primary argument is 
that he has a low back disorder that is secondary to his 
service-connected pes planus.    

The Board finds that the preponderance of the evidence is 
against the claim that the Veteran has a low back disorder 
that was caused or aggravated by a service-connected 
disability.  Specifically, there is no competent evidence 
showing that a low back disorder was caused or aggravated by 
his bilateral flat feet.  In this regard, the opinion in the 
August 2009 VA examination report weighs against the claim.  
Therefore, the claim must be denied on this basis.  See 38 
C.F.R. § 3.310; Allen.  

With regard to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence 
and credibility of the Veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  

The issue on appeal is based on the contention that a low 
back disorder was caused or aggravated by a service-connected 
disability.  The Veteran has not reported that he has had low 
back symptoms during service (he has denied an inservice back 
injury), or on an ongoing basis since his service.  To the 
extent that he asserts that he began having low back pain 
after service at some point, his statements are competent 
evidence to show that he experiences symptoms of low back 
pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from 
the weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence; if the Board concludes 
that the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The issue on appeal is based on the contention that a low 
back disorder was caused or aggravated by a service-connected 
disability, i.e., pes planus.  In this case, when the 
Veteran's service treatment records (which do not show any 
relevant treatment, findings, or diagnoses), and his post-
service medical records are considered (which indicate that 
he reported a post-service injury (i.e., that he was involved 
in an MVA in the 1970's with associated damage to three 
discs/ an old lumbar fracture), which do not show any 
relevant diagnosed condition prior to 1991, and which include 
a competent and highly probative opinion against the claim), 
the Board finds that the service treatment reports, and the 
medical evidence, outweigh the lay statements to the effect 
that the Veteran has the claimed condition that is related to 
a service-connected disability.     

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

The Board has considered the applicability of "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  38 
U.S.C.A. § 5107(b).   


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in June 2004, and April 2009.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).    

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
and non-VA medical records.  

In August 2009, the Veteran was afforded an examination.  The 
examination report indicates that it was based on a review of 
the Veteran's C- file and medical files.  It shows that his 
post-service medical records were extensively summarized, and 
that his history of symptoms was recorded.  An examination 
was performed, and detailed findings are included in the 
report.  The examiner determined that the Veteran's lumbar 
spine disability is not related to his service-connected flat 
feet, and his opinion is accompanied by a sufficient 
rationale.  Although an opinion was not provided as to direct 
service connection, the Veteran has never claimed that he 
incurred a low back disorder due to his service.  In this 
regard, the examination report shows that the Veteran denied 
a history of an inservice back injury, that he reported a 
ten-year history of back pain, and that the examiner stated 
that the Veteran's low back DJD has been "a gradual 
process."  Under the circumstances, the Board finds that 
there has been substantial compliance with the Board's 
remand.  See Lee v. Brown, 10 Vet. App. 336 (1997) (an 
etiological opinion should be viewed in its full context); 
Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Given the foregoing, there is no basis to find 
that this report is inadequate, or that a remand for another 
opinion is required.  See 38 C.F.R. § 3.159(d) (2009); 
Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); 
Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).    

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for a low back disorder is denied.


REMAND

The Veteran asserts that he has a right hip disability that 
was caused or aggravated by his service-connected pes planus.  

In its April 2009 Remand, the Board directed inter alia that 
the Veteran be afforded an examination, and that the examiner 
provide an opinion, with a supporting rationale as to whether 
it is at least as likely as not (50 percent probability or 
better) that the Veteran now has a right hip disorder 
secondary to his service-connected pes planus, or whether his 
right hip disorder was made chronically worse by his pes 
planus.  

A review of the August 2009 VA examination report shows that 
the examiner indicated that the Veteran's right hip DJD had 
its onset in 2003-2004, with right hip avascular necrosis 
shown beginning in 2003.  

In fact, the medical evidence includes a VA X-ray report for 
the right hip, dated in November 1993, which notes narrowing 
and sclerosis of the hip, with cystic changes at the right 
femoral head, "most likely secondary to osteoarthritis."  
Subsequently dated VA X-ray reports for the right hip, dated 
between December 1993 and 1996, indicate the presence of 
avascular necrosis, "degenerative changes," and 
osteoarthritis.  

In addition, the Board notes that the examiner stated that 
the Veteran's right hip vascular necrosis occurred some 50 
years after he left the service, and that, "It seems less 
likely as not that this in [sic] related to his service 50 + 
years prior."  

In summary, the examiner incorrectly noted that the length of 
time between the Veteran's separation from service and the 
earliest evidence of a right hip disorder as being about 50 
years, when in fact the correct time gap appears to be about 
33 years.  See November 1993 VA X-ray report.  His opinion as 
to direct service connection contains a significant 
grammatical error, and most importantly, he failed to provide 
an opinion as to whether the Veteran's right hip disability 
was caused or aggravated by his service-connected pes planus.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on a veteran, as 
a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Given the 
foregoing, a Remand is required in order to afford the 
Veteran an examination of his right hip, and to obtain 
etiological opinions.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
examination by a VA orthopedist to assess 
the nature of his right hip disability, 
as well as for an opinion as to whether 
or not his right hip disability is 
related to his pes planus.  The claims 
folder and a copy of this remand should 
be provided to the examiner in connection 
with the examination.  The examiner must 
indicate whether or not the claims folder 
was reviewed.  All indicated tests and 
studies should be conducted and clinical 
findings should be reported in detail.  
The examination report should reflect 
consideration of the Veteran's documented 
medical history, current complaints, and 
other assertions, etc, in a narrative 
report.  

Based on a thorough review of the record 
and clinical evidence, the examiner is 
requested to provide an opinion with 
supporting rationale as to the following: 
whether it is at least as likely as not 
(50 percent probability or better) that 
the Veteran has a right hip disability: 
a) dating from service; b) secondary to 
service-connected pes planus, and/or c) 
whether a right hip disability has been 
made chronically worse by the pes planus.  
If aggravation is found, the examiner 
should offer an assessment of the extent 
of additional disability of the right hip 
resulting from aggravation by the pes 
planus.  

2.  The Veteran must be given adequate 
notice of the examination, to include 
advising him of the consequences of 
failure to report under 38 C.F.R. § 3.655 
(2009).  

3.  The RO should ensure that the medical 
report requested above complies with this 
remand, especially with respect to the 
instructions to provide competent medical 
opinions.  If the report is insufficient, 
or if a requested action is not taken or 
is deficient, it should be returned to 
the examiner for correction.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond before the record is returned to 
the Board.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009). Expedited handling is 
requested.)  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


